Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending and are under examination.
Applicant’s election without traverse of Group 1, Claims 1-10 and 17-19 with species election of VEGF in the reply filed on May 2, 2022 is acknowledged.
Upon search and reconsideration, the restriction requirement and species election are withdrawn.
Claims 1-19 are currently pending and are under examination.
Benefit of priority is to December 9, 2016.

The disclosure is objected to because of the following informalities: 
The use of the term “Triton X-100” at [00116] and [00151], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
For example, in the specification:
TRITON X-100TM (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol)
If presented in the Claims, the trademark should be avoided and the chemical name used, such as: 2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	
	Also, in [0050], “included in” is repeated twice.

Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states that the active agent is reversibly bound to the aptamers. It is not clear if the active agent is bound to the aptamer, or not, such as the active agent was bound to the aptamer but it is no longer bound to the aptamer.
In claim 8, it is not clear if the adjunct therapeutic agent and/or stem cell is in the tissue regeneration composition with but separate from the biocompatible porous composite, or if the adjunct therapeutic agent and/or stem are part of the biocompatible porous composite.
Claim 14 repeats “a tissue is”.
Claim 16 recites “any of claim 1”, rendering which claim 1 it depends from. Claim 16 seems to lack reference to the hydrogel. The precursor solution should refer back to the hydrogel of Claim 1, such as ‘comprising at least one aptamer-functionalized component that will form the hydrogel’ or phrasing in this nature.


Art of Record:
	Wang et al. (IDS, Ref. D1 on PCT-237; US 2009/0142836) teach bioengineered tissue constructs produced by cultured cells induced to synthesize and secrete endogenously produced extracellular matrix components without exogenous matrix components or network support or scaffolds ([0004]), followed by decellularization of the tissue construct for clinical use ([0021]).  Thus, the cell-secreted ECM components is the tissue construct for clinical use.  
	Wang et al. further teach that synthetic materials ([0103]) can be disposed upon at least once surface of the cell-matrix constructs. Wang et al. do not differentiate constructs comprising cells and endogenously secreted ECM components, and these same constructs having undergone decellularization, that is, Wang et al. use the term “cell-matrix constructs” regardless of the presence of the cells secreting the ECM components - see [0072], for example:
	To decellularize a cell-matrix of the invention means to remove the cells from the cell-matrix such that cells, cell remnants are removed from the cell-matrix to result in a extracellular matrix without the cells that produced it. The cell-matrix constructs of the invention may be decellularized, in other words, the matrix-producing cells that produce the endogenous extracellular matrix components to form the cell-matrix constructs are removed from the cell-matrix. When the cells are removed, a cell-matrix endogenously produced by cultured cells now remains but without those cells that formed it. One preferred method for decellularizing the cell-matrix constructs of the invention uses a series of chemical treatments to remove the cells, cell remnants, and residual cellular DNA and RNA. 

 	Wang et al. teach the synthetic materials may be in the form of a sheet, superimposed or staggered upon the cell-matrix construct to form a synthetic layer on the cell-matrix layer. One class of synthetic materials, preferably biologically compatible synthetic materials, comprises polymers. Such polymers include but are not limited to the following: poly(urethanes), poly(siloxanes) or silicones, poly(ethylene), poly(vinyl pyrrolidone), poly(2-hydroxy ethyl methacrylate), poly(N-vinyl pyrrolidone), poly(methyl methacrylate), poly(vinyl alcohol), poly(acrylic acid), polyacrylamide, poly(ethylene-co-vinyl acetate), poly(ethylene glycol), poly(methacrylic acid), polylactides (PLA), polyglycolides (PGA), poly(lactide-co-glycolid-es) (PLGA), polyanhydrides, and polyorthoesters or any other similar synthetic polymers that may be developed that are biologically compatible (wherein the bolded chemicals above are listed as biocompatible polymeric materials to form hydrogels at [0054] and [0055]). The term "biologically compatible, synthetic polymers" shall also include copolymers and blends, and any other combinations of the forgoing either together or with other polymers generally. The use of these polymers will depend on given applications and specifications required. For example, biologically compatible synthetic materials may also be biodegradable such that, when implanted into the body of a subject, biodegrade over time. When disposed on a cell-matrix construct, the combination construct comprises a biodegradable layer and a bioremodelable layer. 
	Therefore, Wang et al. do not teach a biocompatible porous composite of 1) decellularized tissue and 2) aptamer-functionalized hydrogels wherein the aptamers specifically and reversibly bind to an active agent.

	Chen et al. (IDS; D2 on PCT-237; 2012; Cell adhesion on an artificial extracellular matrix using aptamer functionalized PEG hydrogels. Biomaterials. 33: 1353-1362) teach nucleic acid aptamer-functionalized hydrogels that induced cell type- specific adhesion to the hydrogel (abstract). Chen et al. do not teach or suggest to additionally incorporate decellularized tissue into the hydrogel, or that the aptamer specifically and reversibly bind to an active agent

	Lakhin et al. (IDS; D3 on PCT-237; 2013; Aptamers: Problems, solutions and prosects. Acta Naturae. 5(4): 34-43) provide a review of aptamers that are oligonucleotides that may recognize intracellular target proteins in cell extracts (page 39, left col., para. 3). The specification teaches at page 11, [0078] that an active agent is any substance that is capable of providing a beneficial effect to aid tissue regeneration, and lists a many cytokines and growth factors as active agents (see also instant Claims 18 and 19). Therefore, Lakhin et al.do not teach a biocompatible porous composite of 1) decellularized tissue and 2) aptamer-functionalized hydrogels wherein the aptamers specifically and reversibly bind to an active agent.

	The ISA of the PCT-237 does not provide a rational for combining the references above, but simply states the features of the individual references renders obvious specific claim limitations. Yet, a teaching of decellularized cell-matrix constructs covered in (place on or upon) biologically compatible synthetic (hydrogel?) materials that are biodegradable such that, when implanted into the body of a subject, biodegrade over time by Wang et al. does not teach or suggest to place nucleic acid aptamer into hydrogels (Chen et al) surrounding the cell-matrix construct of Wang et al., or to provide hydrogels with aptamers that specifically and reversibly bind to active agents based on free aptamers oligonucleotides that bind to targeted intracellular proteins such as taught in Lakhin et al.  This Examiner does not find a teaching, suggestion, or a nexus amongst the three cited references above such that one of ordinary skill in this art at the time of the effective filing date would arrive at the claimed invention.

Other cited art of record:
	Weinberger et al. (cited on PTO-892; US 2017/0354755) teach glass microspheres for hard or soft tissue augmentation and biomedical and cosmetic applications, wherein the glass microspheres are placed in a biocompatible matrix to serve as a bulking agent when injected into a patient. Weinberger et al. do not teach a biocompatible porous composite of 1) decellularized tissue and 2) aptamer-functionalized hydrogels wherein the aptamers specifically and reversibly bind to an active agent.
	Huang et al. (cited on PTO-892; US 2017/ 0021058) teach a composition comprising 1) delipidated, decellularized adipose tissue and 2) delipidated, decellularized facial tissue to provide an acellular soft tissue-derived matrix and 3) optionally exogenous tissuegenic cells, growth-inducible substances, and/or carriers for implantation into a living body in plastic surgery procedures including reconstructive or cosmetic surgery procedures, wound care, and regenerative medicine (abstract, see entire document).  Huang et al. do not teach a biocompatible porous composite of 1) decellularized tissue and 2) aptamer-functionalized hydrogels wherein the aptamers specifically and reversibly bind to an active agent.
	Wang et al. (cited on PTO-892; US 2016/0296635) teach a porous matrix composites and formulations for controlled protein delivery, wherein oligonucleotide aptamers are embedded into the matrix, wherein the aptamers have high affinity for proteins to be released, wherein the matrix is a hydrogel functionalized with aptamers having binding affinity for therapeutic proteins to be released, for treating a condition and disease in a subject in need of a therapeutic protein (abstract). Wang et al. teach that the hydrogels can be made from collagen to create an artificial ECM for inducing tissue regeneration and remodeling ([0054]). However, collagen is not the only component of ECM derived from decellularized tissue. Huang et al. (cited above) at [0015]+ teach that the ECM comprises four types of glycosaminoglycans (GAGs), proteoglycans ranging from 10-600kD, collagens, elastins  fibronectins, lamiins, and so forth. Thus, making hydrogens from collagen is not the same as a hydrogel in contact with or forming a composite with decellularized tissue. Wang et al. do not teach to include decellularized tissue in a composite comprising a hydrogel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656